134 F.3d 380
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Stephen Douglas LEWIS Defendant-Appellant.
No. 96-50572.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 12, 1998.**Decided Jan. 15, 1998.

1
Before BROWNING, KLEINFELD, and THOMAS;  Circuit Judges.


2
MEMORANDUM*


3
Stephen Lewis claims that because he disputed whether he grabbed the teller, his guilty plea to 18 U.S.C. § 2113(a) bank robbery violates F.R.C.P. 11 and amounts to ineffective assistance of counsel.  We review de novo, United States v. Alber, 56 F.3d 1106, 1109 (9th Cir1995), United States v. Roberts, 5 F.3d 365, 370 (9th Cir.1993).


4
Lewis agreed at the plea hearing that he jumped over the counter and demanded, "Give me all the money."   This satisfies the force, violence or intimidation element of § 2113(a).  United States v. Hopkins, 703 F.2d 1102, 1103 (9th Cir.1983).  Undisputed facts supported the plea, meeting Rule 11(f), Alber, 56 F.3d at 1110, and precluding the prejudicial probability of conviction of a lesser offense, Hill v. Lockhart, 474 U.S. 52, 59 (1985), United States v. Swanson, 943 F.2d 1070, 1072 (9th Cir.1991) (assistance claim directly reviewable on clear record).


5
Lewis also contends that the district court violated Rule 11(c)(1) by failing to explain the nature of his offense and his career offender status, but the indictment that was read was clear enough to inform him of the nature of the charges, United States v. Kamer, 781 F.2d 1380, 1384 (9th Cir.1986), and there was no need to inform him of the non-statutory career offender penalty, United States v. McDougherty, 920 F.2d 569, 574 (9th Cir.1990)


6
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3